PER CURIAM.
On this appeal by the defendant below from a judgment of conviction of grand larceny, for which she was sentenced to imprisonment for three years, the sole contention presented is that the court erred in denying a motion of defendant’s counsel for a continuance. The granting or denial of a motion for continuance, when properly presented, is a matter resting largely in the discretion of the trial court. Aeree v. State, 153 Fla. 561, 15 So.2d 262; Matera v. State, Fla.App.1969, 218 So.2d 180; Berriel v. State, Fla.App.1970, 233 So.2d 163; Robinson v. State, Fla.App.1971, 256 So.2d 29. On Consideration of that contention in the light of the record and briefs, we conclude that in the circumstances disclosed the challenged ruling denying the motion for continuance did not represent an abuse of discretion.
Affirmed.